DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 15 of U.S. Patent No. 11,037,413. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are arguably broader than claims 1, 8, 15 of U.S. Patent No. 11,037,413 which encompasses the same metes, bounds, and limitations. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to eliminate the limitations of the narrower claims, since it has been held that omission of an element and its function and a combination where the remaining elements perform the same functions as before involves only routine skill in the art. See in re Karlson, 136 USPQ 184.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16, of U.S. Patent No. 10,276,000. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are arguably broader than claims 1, 16, of U.S. Patent No. 10,276,000 which encompasses the same metes, bounds, and limitations. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to eliminate the limitations of the narrower claims, since it has been held that omission of an element and its function and a combination where the remaining elements perform the same functions as before involves only routine skill in the art. See in re Karlson, 136 USPQ 184.
s 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16, of U.S. Patent No. 10,276,000. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are arguably broader than claims 1, 16, of U.S. Patent No. 10,276,000 which encompasses the same metes, bounds, and limitations. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to eliminate the limitations of the narrower claims, since it has been held that omission of an element and its function and a combination where the remaining elements perform the same functions as before involves only routine skill in the art. See in re Karlson, 136 USPQ 184.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16, of U.S. Patent No. 10,692,333. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are arguably broader than claims 1, 16, of U.S. Patent No. 10,692,333 which encompasses the same metes, bounds, and limitations. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to eliminate the limitations of the narrower claims, since it has been held that omission of an element and its function and a combination where the remaining elements perform the same functions as before involves only routine skill in the art. See in re Karlson, 136 USPQ 184.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 20, of U.S. Patent No. 9,984,539. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are arguably broader than claims 1, 20, of U.S. Patent No. 9,984,539 which encompasses the same metes, bounds, and limitations. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to eliminate the limitations of the narrower claims, since it has been held that omission of an element and its function and a combination where the remaining elements perform the same functions as before involves only routine skill in the art. See in re Karlson, 136 USPQ 184.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rauhala et al. (US 9,417,740) discloses capacitive sensing apparatus with a shield electrode.
Wright (US 8,976,124) discloses reducing sleep current in a capacitance sensing system.
Salaverry et al. (US 8,477,106) discloses system………determination.
Kent et al. (US 8,279,194) discloses electronic….touch screen.
Makovetskyy (US 8,258,986) discloses capacitive…detection.
Peng et al. (US 8,144,125) discloses apparatus…….sensing device.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached Monday-Friday from 9:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





DP
March 10, 2022

                                                                                    /DANIEL PREVIL/                                                                                    Primary Examiner, Art Unit 2684